 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN EVANS,                                     No. 2:18-cv-00070-TLN-KJN
12                       Petitioner,
13           v.                                         ORDER
14    MARION E. SPEARMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 05, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 16.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed February 05, 2020 (ECF No. 16), are

28   ADOPTED IN FULL;
                                                       1
 1          2. Petitioner’s application for a writ of habeas corpus is DENIED; and

 2          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.

 3   § 2253.

 4          IT IS SO ORDERED.

 5   DATED: April 7, 2020

 6

 7

 8

 9                                     Troy L. Nunley
                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
